EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arman Khosraviani on 5/17/21.

The application has been amended as follows: Claims 1, 6 and 11 have been amended to clarify the relationship between the pulse wave amplitude and the pressure cuff signal.

1. (Currently Amended) A non-invasive blood pressure measuring apparatus, comprising: a host comprising a microprocessor coupled to an air pressure sensor; 
            a pressurized cuff coupled to the air pressure sensor, wherein the pressurized cuff is an inflatable cuff with a gas tube, wherein the pressurized cuff generates changes in a blood flow pulse via, a pressure variation of the pressurized cuff; and 
 a pulse wave detector connected with the host, wherein the pulse wave detector detects changes of a pulse wave and senses, in real-time, changes in the blood flow pulse generated by the pressure variation of the pressurized cuff, 
wherein the microprocessor processes, in real-time, a plurality of pulse wave amplitudes detected by the pulse wave detector and the pressure variation of the pressurized cuff corresponding to the plurality of pulse wave amplitudes, 
of the pressurized cuff wherein a pulse wave amplitude of the plurality of pulse wave amplitudes corresponds with the AC pressure signal component measured from the pressure variation of the pressurized cuff for each blood flow pulse,  
generating a time characteristic curve a time characteristic curve comprises: 
the pulse delay periods between the pulse wave amplitude consisting of at least consecutive five data points near a diastolic pressure and the AC air pressure signal is measured, wherein pressures of the pressurized cuff and the pulse delay periods between the pulse wave and the AC air pressure signal in at least continuous three data points 
(Psz3-Psz0): (T3-T0) = (Psz2-Psz0): (T2-T0) = (Pszl –Psz0): (T1-T0) is established, 
Wherein Psz0 is a diastolic pressure point, Psz1 is a cuff pressure associated with a delay time T1, Psz2 is a cuff pressure associated with a delay time T2, Psz3 is a cuff pressure associated with a delay time T3 and T0 is a delay time at the diastolic pressure point Psz0
the pressures of the pressurized cuff and the pulse delay periods between the pulse wave and the AC air pressure signal in at least consecutive two data points 
an intersection point between the slant line and the horizontal line in the time characteristic curve, wherein Psz0 is the 
PszA and PszB are consecutive pressures of the pressurized cuff near the diastolic pressure; 
T0 is the delay time at the diastolic pressure point, and TA and TB are delay times near T0 on the horizontal line, and 
wherein the pulse wave detector is a photoelectric sensing pulse wave detector which includes a. light emitter, a. light receiver, a first power supply connected with the light emitter. a light emission signal lead wire., a second power supply connected with the light receiver, and a light receiving signal lead wire; when the photoelectric pulse wave detector is placed on a skin surface where arteries are located, periodic changes of absorption of light emitted by the light emitter in the photoelectric pulse wave detector in a detected position is caused due to periodic fluctuations of an artery blood vessel, and an electric signal pulse corresponding to an arterial blood flow pulse is obtained by using the light receiver in the photoelectric pulse wave detector to detect scattered lights or transmitted lights absorbed by blood flow
wherein the microprocessor determines a diastolic pressure based on the time characteristic curve of the pulse delay periods between the pulse wave and the corresponding AC air pressure signal; and 
a monitor connected to the microprocessor to display the diastolic pressure and a systolic pressure.

6. (Currently Amended) The non-invasive blood pressure measuring apparatus as claimed in claim 5, wherein the air pressure signal amplifier is a dual channel parallel air pressure signal amplifier consisting of an air pressure signal AC amplifier and an air pressure signal DC amplifier, wherein the air pressure signal AC amplifier is used to amplify, the AC air pressure signal corresponding to the pressure variation of the air pressure in the pressurized cuff under an action of the blood flow pulse, and the air pressure signal DC amplifier is used to amplify DC air pressure signals corresponding to air pressure information in the pressurized cuff.

11. (Currently Amended) A non-invasive blood pressure measuring method, comprising: fastening a pressurized cuff and a pulse wave detector to a body portion of a user; 
connecting, after a start key on a keyboard of a host is pressed, an inflator pump motor in to a power supply, and then, the inflator pump motor begins to inflate the pressurized cuff with air, and slowly increasing a pressure in the pressurized cuff from zero until an output signal from a pressure-sensing pulse wave detector is zero, such that an arterial blood flow is completely blocked, and thereafter, the inflator pump motor is switched off to stop inflation; 
opening an air release solenoid valve to an air release position, such that a hole air release valve is opened to slowly release the air, and slowly decrease the pressure in the pressurized cuff, and slowly increase signals detected by the pressure-sensing pulse wave detector from zero until the pressure in the pressurized cuff is less than a diastolic pressure; 
measured from the pressurized cuff and the signals detected by the pressure-sensing pulse wave detector, respectively; 
performing an analog-to-digital conversion on the signals detected by the pressure-sensing pulse wave detector and the air pressure signals into the microprocessor to be recorded and analyzed; 
processing in real time, using the microprocessor, a plurality of pulse wave amplitudes detected by the pulse wave detector during a course of increase from zero and the pressure of the pressurized cuff corresponding to the plurality of pulse wave amplitudes: 
performing a real-time process by the microprocessor on pulse delay periods between an amplitude of a pulse wave and a corresponding AC pressure signal and the pressures of the pressurized cuff corresponding to the pulse delay periods to determine the diastolic pressure, based on a time characteristic of the pulse delay periods between the amplitude of a pulse wave and an AC air pressure signal corresponding to a pressure variation of the pressurized cuff; and 
displaying, via a monitor connected to the microprocessor, the diastolic pressure and systolic pressure, wherein the systolic pressure is determined by the following formula: Pss0 = (H2*Pss2-Hl*Pss1) / (H2-H1), in the formula, wherein Pss0 is a systolic pressure, when the pressurized cuff pressure is Pss0, a blood flow is transited from a completely blocked state to a gradual flow state, at this time, an amplitude of the pulse wave H0 is zero; and 
H2 is the amplitude of the pulse wave when the pressure of the pressurized cuff is Pss2, and H1 is the amplitude of the pulse wave when the pressure of the pressurized cuff is Pss1.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: the closest Nitzan US 2002/0147402 discloses measuring pulse delay periods and that the relation curves are a horizontal line and a slant line but does not specifically disclose the relational expressions recited in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. C./
Examiner, Art Unit 3791


 
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793